DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 21-22, 25-31, 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not disclose or fairly suggest a device 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a device with “an end segment of the gate structure extends beyond an edge of a closest one of the fin structures in the second direction; the end segment has a tapered profile in the top view and is at least 4 times as long as the fin pitch in the second direction; a first portion of the end segment is inwardly tapered; a second portion of the end segment is outwardly tapered; and the first portion and the second portion of the end segment collectively define a concave recess in the top view” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a device with “a gate structure that extends in a second direction in the top view, the second direction being different from the first direction, wherein a dimension of the gate structure in the first direction gradually shrinks as the gate structure extends farther out beyond the active regions, until a first point is reached, after which the dimension of the gate structure in the first direction gradually expands as the gate structure extends farther in the second direction, such that the gate structure defines a concave portion that curves inwardly” along with other limitations of the claim.
Regarding claim 31, the prior art of record does not disclose or fairly suggest a device with “a first end segment of the first gate structure has a more inwardly tapered top view profile than a second end segment of the second gate structure; the first end segment extends beyond an outermost one of the first active regions by a first distance; the first distance is greater than 4 times of the first pitch; the second active regions have a second pitch; the second end segment extends beyond an outermost one of the second active regions by a second distance; and the second distance is less than 3 times of the second pitch” along with other limitations of the claim.
The prior art of record are Gopalakrishnan et al. (US 2008/0001176 A1), Tamaru (US 8669596 B2).
Gopalakrishnan teaches a device (Figs. 7A-B of Gopalakrishnan) where the gate structure (250) extends beyond a sidewall of a fin (top fin 260 of group 230B in Fig. 7B).  The extension of the gate structure is longer than 4 times the pitch of the fins.  However, Gopalakrishnan does not disclose any detail regarding the shape of the extension of the gate structure beyond the fins.  Tamaru teaches gate structures on a plurality of fins (see Fig. 2 of Tamaru).  The gate structures extends beyond the sidewalls of fins and have different shapes.  However, Tamaru does not disclose a shape with a concave shape as described in the claims.  Tamaru also does not disclose a second active region so that the second end segments of the second gate structure (over the second active region) extends beyond the second fins by a distance less than 3 times the second pitch of the second fins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822